DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 12/23/2020 and 04/21/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim limitations directed to displaying a payment icon receiving a request for payment, as disclosed in claims 1, 10, and 19, Examiner notes that the receiving of a payment request described in the Specification at page 12 does not describe how an icon is able to receive a request.  One of ordinary skill in the art would not be apprised of how to display a payment icon receiving a request for payment.  For Examining purposes, the Examiner is to interpret “a payment icon receiving a request for payment” as “a payment icon for receiving a request for payment.”
See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The 
Claims 2-9, 11-18, and 20 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation “the plurality of payment icons.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites similar limitations and is rejected by the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 10, and 19 are directed to an apparatus (claims 1 and 10), and a system (claim 19).  Therefore, on its face, each independent claim 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 10, and 19 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a payment icon; a request for payment using any of a plurality of different payment methods, and additional information determined based on a result of comparison between a balance of each payment method and a predetermined amount.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for providing a payment icon receiving a payment request and providing additional information determined based on a result of a comparison between a balance of each payment method and a predetermined amount, which is a commercial and legal interaction, specifically a fundamental economic practice of banking and commercial and legal interaction including sales activities or behaviors.  The mere nominal recitation of a wallet server comprising a processor comprising hardware do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include a processor comprising hardware, the processor being configured to: display, on a display, a payment icon receiving a request and additional information.  The additional elements of claim 10 include a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute: displaying, on a display, a payment icon receiving a request and additional information.  And the additional elements of claim 19 include a wallet system comprising: a server comprising a first processor comprising hardware, the first processor being configured to display, on a display, a payment icon receiving a request and additional information; and a terminal comprising a second processor comprising hardware, and the display.  The additional elements are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of displaying a payment icon and additional information) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 11-12, and 20 simply further describes the technological environment.  Dependent claims 4-9 and 13-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140032399 A1 (“Gonthier”).
Regarding claim 10, Gonthier discloses a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute (See at least [0120].): 
displaying, on a display, a payment icon receiving a request for payment using any of a plurality of different payment methods, (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  In view of the 112(b) rejection, the Examiner interprets “a payment icon receiving a request for payment” as “a payment icon for receiving a request for payment,” and therefore the Examiner interprets a payment method in the drop down menu as a payment icon.) and 
additional information determined based on a result of comparison between a balance of each payment method and a predetermined amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of each payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner therefore interprets displaying each purchaser account and balance, and greying out the account if the account balance is less than the transaction amount, as displaying additional information determined based on a result of a comparison between a balance of each payment method and a predetermined amount.).

Regarding claim 11, Gonthier discloses the limitations of claim 10, as discussed above, and Gonthier further discloses the additional information is information displaying a payment method, the payment method having the balance smaller than the predetermined amount, in a display mode different from those of other payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).

Regarding claim 12, Gonthier discloses the limitations of claim 11, as discussed above, and Gonthier further discloses the display mode is a mode in which the payment icon of the payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].).

Regarding claim 13, Gonthier discloses the limitations of claim 10, as discussed above, and Gonthier further discloses the payment icons respectively include display of names of the payment methods or marks indicating the payment methods (The presentation of the purchaser's accounts and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking”, “Savings”, and “Joint Account” has sufficient funds to cover the purchase amount, but the account “Debit” does not. The Debit account is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0083] and FIG. 4E, My Accounts including Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Regarding claim 14, Gonthier discloses the limitations of claim 10, as discussed above, and Gonthier further discloses a list of the plurality of payment icons is displayed on the display (the presentation of the purchaser's accounts and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking”, “Savings”, and “Joint Account” has sufficient funds to cover the purchase amount, but the account “Debit” does not. The Debit account is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0083] and FIG. 4E, My Accounts including Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Regarding claim 16, Gonthier discloses the limitations of claim 10, as discussed above, and Gonthier further discloses the predetermined amount is a payment amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred.  See at least [0066] and FIG. 4E, displaying payment amount on display.  See also [0031] and [0084].  The Examiner interprets the purchase amount as the payment amount.).

Regarding claim 18, Gonthier discloses the limitations of claim 10, as discussed above, and Gonthier further discloses the balance of each of the payment methods is displayed on the display (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser… The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts.  See at least [0066].  See also FIG. 4E, displaying balances next to each account of Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140032399 A1 (“Gonthier”) in view of US 20170076282 A1 (“Kim”).
Regarding claim 1, Gonthier discloses a processing system comprising (The transaction system includes a processing system, which is configured to control the aforementioned communication sequences, to process the information received, and to create the information to be transmitted by the communication system, and to interact with the optional purchaser, vendor, and bank databases.  See at least [0047] and [0050].  See also [0055] and [0066].  User may interact with web browser via user device to display interfaces.  See at least [0022] and [0105]-[0106].  See also FIG. 1.): 
a processor comprising hardware, the processor being configured to (See at least [0120].): 
display, on a display, a payment icon receiving a request for payment using any of a plurality of different payment methods (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  In view of the 112(b) rejection, the Examiner interprets “a payment icon receiving a request for payment” as “a payment icon for receiving a request for payment,” and therefore the Examiner interprets a payment method in the drop down menu as a payment icon.), and 
additional information determined based on a result of comparison between a balance of each payment method and a predetermined amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of each payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner therefore interprets displaying each purchaser account and balance, and greying out the account if the account balance is less than the transaction amount, as displaying additional information determined based on a result of a comparison between a balance of each payment method and a predetermined amount.).

While Gonthier discloses a processing system comprising a processor, Gonthier does not expressly disclose the processing system is a wallet server.

However, Kim discloses a processing system is a wallet server (Wallet Server 105 in network communication via Network 162 with Electronic Device 101 that includes Processor 120.  See at least FIG. 1.  Wallet server may support the driving of the electronic device by performing operations/functions of the electronic device.  See at least [0069].  See also [0063]-[0066] and [0070].).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the processing system of Gonthier to be the wallet server taught by Kim in order to strengthen security, and to provide improved user convenience (see Kim at least at [0202]).

Regarding claim 2, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the additional information is information displaying a payment method, the payment method having the balance smaller than the predetermined amount, in a display mode different from those of other payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).

Regarding claim 3, the combination of Gonthier and Kim discloses the limitations of claim 2, as discussed above, and Gonthier further discloses the display mode is a mode in which the payment icon of the payment method with the balance smaller than the predetermined amount is displayed in a gray-out manner (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  ).

Regarding claim 4, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the payment icons respectively include display of names of the payment methods or marks indicating the payment methods (the presentation of the purchaser's accounts and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking”, “Savings”, and “Joint Account” has sufficient funds to cover the purchase amount, but the account “Debit” does not. The Debit account is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0083] and FIG. 4E, My Accounts including Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Regarding claim 5, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the processor is configured to display a list of the plurality of payment icons on the display (the presentation of the purchaser's accounts and the balance in each account to the purchaser by the transaction system. In this example, each of the accounts “Checking”, “Savings”, and “Joint Account” has sufficient funds to cover the purchase amount, but the account “Debit” does not. The Debit account is ‘greyed’ and is not available for selection by the purchaser for transferring the purchase amount.  See at least [0083] and FIG. 4E, My Accounts including Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Regarding claim 7, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the predetermined amount is a payment amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred.  See at least [0066] and FIG. 4E, displaying payment amount on display.  See also [0031] and [0084].  The Examiner interprets the purchase amount as the payment amount.).

Regarding claim 8, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Kim further discloses the processor is configured to display information of a service related to each of the payment methods on the display (The electronic device may display payment methods showing that “a 7% discount is applicable if a payment is made with a credit card”, “100 rewards points will be saved in the membership card”, and “a 3% discount is applicable via other affiliated cards.” The electronic device may determine a payment method based on user selection on the displayed payment combination recommendation information.  See at least [0140].  See at least FIG. 9, display (b), displaying discounts for each payment method.  The Examiner interprets the discount as a service related to the payment method.).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display information of a service related to each payment method, taught by Kim in order to strengthen security, and to provide improved user convenience (see Kim at least at [0202]).

Regarding claim 9, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above, and Gonthier further discloses the processor is configured to display the balance of each of the payment methods on the display (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser… The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts.  See at least [0066].  See also FIG. 4E, displaying balances next to each account of Checking, Savings, Joint Account, and Debit.  See also [0031] and [0084].).

Regarding claim 17, Gonthier discloses the limitations of claim 10, as discussed above.  Gonthier does not expressly disclose information of a service related to each of the payment methods is displayed on the display.

However, Kim discloses information of a service related to each of the payment methods is displayed on the display (The electronic device may display payment methods showing that “a 7% discount is applicable if a payment is made with a credit card”, “100 rewards points will be saved in the membership card”, and “a 3% discount is applicable via other affiliated cards.” The electronic device may determine a payment method based on user selection on the displayed payment combination recommendation information.  See at least [0140].  See at least FIG. 9, display (b), displaying discounts for each payment method.  The Examiner interprets the discount as a service related to the payment method.).
From the teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display information of a service related to each payment method, taught by Kim in order to strengthen security, and to provide improved user convenience (see Kim at least at [0202]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of Kim, and in further view of US 10810574 B1 (“Wilson”).
Regarding claim 6, the combination of Gonthier and Kim discloses the limitations of claim 1, as discussed above.  Gonthier does not expressly disclose the processor is configured to display, on the display, a deposit button to receive a request for a deposit into a payment method.

However, Wilson discloses the processor is configured to display, on the display, a deposit button to receive a request for a deposit into a payment method (In response to identifying a possible payment request, the payment-service-system server can generate a message, stating, for example, “PSSIM: @johnDoe sent you $20.00.” In addition, the third-party messaging application can also display a Deposit button and a Decline button… these buttons can be generated using an API, and pressing the buttons can cause a message to be returned to the third-party messaging application.  In this example, if Jack Smith presses the Deposit button, this can generate a confirmation that Jack Smith accepts the $20, and the server can transfer funds from an account corresponding to John Doe to an account corresponding to Jack Smith.  See at least col. 21, lines 27-47 and FIG. 4, Deposit button 402 on display of User Computing Device 200.  The payment service application providing the deposit button, and the deposit button used by the user to deposit funds into a card account associated with a financial account managed by a card issuer.  See at least col. 6, line 34 to col. 7, line 11, and col. 13, lines 44-67.).
From the teaching of Wilson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display a deposit button as taught by Wilson.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of Wilson.
Regarding claim 15, Gonthier discloses the limitations of claim 10, as discussed above.  Gonthier does not expressly disclose a deposit button to receive a request for a deposit into a payment method is displayed on the display.

However, Wilson discloses a deposit button to receive a request for a deposit into a payment method is displayed on the display (In response to identifying a possible payment request, the payment-service-system server can generate a message, stating, for example, “PSSIM: @johnDoe sent you $20.00.” In addition, the third-party messaging application can also display a Deposit button and a Decline button… these buttons can be generated using an API, and pressing the buttons can cause a message to be returned to the third-party messaging application.  In this example, if Jack Smith presses the Deposit button, this can generate a confirmation that Jack Smith accepts the $20, and the server can transfer funds from an account corresponding to John Doe to an account corresponding to Jack Smith.  See at least col. 21, lines 27-47 and FIG. 4, Deposit button 402 on display of User Computing Device 200.  The payment service application providing the deposit button, and the deposit button used by the user to deposit funds into a card account associated with a financial account managed by a card issuer.  See at least col. 6, line 34 to col. 7, line 11, and col. 13, lines 44-67.).
From the teaching of Wilson, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the display of Gonthier to display a deposit button as taught by Wilson.  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonthier in view of US 20180150832 A1 (“Badal”).
Regarding claim 19, Gonthier discloses a processing system comprising (The transaction system includes a processing system, which is configured to control the aforementioned communication sequences, to process the information received, and to create the information to be transmitted by the communication system, and to interact with the optional purchaser, vendor, and bank databases.  See at least [0047] and [0050].  See also [0055] and [0066].  User may interact with web browser via user device to display interfaces.  See at least [0022] and [0105]-[0106].  See also FIG. 1.): 
a first processor comprising hardware, the first processor being configured to (See at least [0120].)
display, on a display, a payment icon receiving a request for payment using any of a plurality of different payment methods (See at least [0084]-[0086] and FIG. 4E, displaying a dropdown menu of “My Accounts” which presents purchaser’s accounts and the balance in each account to the purchaser.  In view of the 112(b) rejection, the Examiner interprets “a payment icon receiving a request for payment” as “a payment icon for receiving a request for payment,” and therefore the Examiner interprets a payment method in the drop down menu as a payment icon.), and 
additional information determined based on a result of comparison between a balance of each payment method and a predetermined amount (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets the balance associated with each account as “a balance of each payment method,” and the Examiner interprets the purchase amount as the “predetermined amount.”  The Examiner therefore interprets displaying each purchaser account and balance, and greying out the account if the account balance is less than the transaction amount, as displaying additional information determined based on a result of a comparison between a balance of each payment method and a predetermined amount.); and 
a terminal comprising the display (User may interact with web browser via user device to display interfaces.  See at least [0022] and [0105]-[0106].  See also FIG. 1.  See also FIG. 4E, depicting display of a mobile device of a user.  The Examiner interprets the mobile device of the user as a terminal comprising the display.).

While Gonthier discloses a processing system, Gonthier does not expressly disclose the processing system is a wallet system comprising: a server. Furthermore, while Gonthier discloses a terminal, Gonthier does not expressly disclose the terminal comprising a second processor comprising hardware.

However, Badal discloses a processing system is a wallet system comprising: a server (The system can have a payment server that includes a processor.  See at least [0004]. The payment server being connected to an electronic wallet application on or accessible by a mobile device  See at least [0021].); 
the terminal comprising a second processor comprising hardware (processor of a mobile device.  See at least [0070].  Processor comprising hardware.  See at least [0173].  See also [0171].).
From the teaching of Badal, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the processing system of Gonthier to be the wallet system taught by Badal, and to modify the terminal of Gonthier to include the processor of Badal, in order to improve electronic transactions and to improve security (see Badal at least at [0002]-[0003] and [0261].).

Regarding claim 20, the combination of Gonthier and Badal discloses the limitations of claim 19, as discussed above, and Gonthier further discloses the additional information is information displaying a payment method, the payment method having the balance smaller than the predetermined amount, in a display mode different from those of other payment methods (The processing system communicates the balance associated with each of the purchaser's accounts that have sufficient funds to cover the purchase amount in the transaction request to the purchaser, and provides the purchaser with the option to select the particular account from which the purchase amount will be transferred. The processing system may also communicate the balance associated with accounts with insufficient funds, but may not permit a funds transfer request from these accounts. Preferably, these accounts are presented to the purchaser in a format that distinguishes these accounts from the accounts with sufficient funds, such as in a ‘greyed’ format, and which does not allow for the user's selection of any of these accounts.  See at least [0066] and FIG. 4E.  See also [0031] and [0084].  The Examiner interprets greyed out as a display mode different than those of other payment methods.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180253727 A1 (“Ortiz”) discloses secure execution of electronic signal exchanges, and more particularly improved systems, methods, and programming structures for the rapid and secure negotiation, authorization, execution, and confirmation of multi-party data processes, including payment transactions, in accordance with preferences of holders and/or administrators of multiple financial accounts.
US 20140122328 A1 (“Grigg”) discloses a portable mobile communication apparatus is configured to: initiate presentation of a first option on a user interface to pay via readable indicia (e.g., a QR code), initiate presentation of a second option on the user interface (e.g., the same user interface) to pay via a short-range wireless mechanism (e.g., NFC), and determine a payment option selected by a user.  Grigg discloses “when the user initiates an application to reach a payment interface page or when the application is automatically initiated by the mobile device, the user interface presents all possible payment options, but the payment options that are not accepted by the merchant cannot be selected by the user (e.g., those payment options are presented but they may be crossed out or greyed out).” See Grigg at [0053].
“Icon Usability” by Aurora Harley, Nielsen Norman Group, dated July 27, 2014, https://www.nngroup.com/articles/icon-usability/ (hereinafter “Harley”) discloses “icons are, by definition, a visual representation of an object, action, or idea.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694  

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694